SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Robert H. Dudley, Justice.  On May 13, 1991, we dismissed the appeal of this case because the transcript was not filed within the 60-day period required by Rule 36.10 of the Arkansas Rules of Criminal Procedure. See State v. Thurman, 305 Ark. 448, 808 S.W.2d 762 (May 13, 1991). The State filed a petition for rehearing and asserted that the dismissal was based upon an error of fact, that the transcript was “constructively” filed in time, and that the office of the Clerk of this court placed the wrong date on the file mark. In response to the petition for rehearing, we appointed the Honorable Bruce T. Bullion as a master for this court. He has heard extensive evidence and filed a complete report in which he finds that there is no evidence to detract from the Clerk’s file mark. We adopt that report, and deny the petition for rehearing. Newbern, J., not participating.